Citation Nr: 0305859	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1984, and from March 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in December 
2000, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran's service medical records are incomplete, and 
multiple attempts to obtain the missing records have been 
unsuccessful.  

2.  The veteran testified that he sustained an injury to his 
upper back when he was struck by a ventilation valve; a sworn 
statement by a sailor who served with the veteran states that 
he recalls that the veteran injured his back while removing a 
ventilation valve.  

3.  Current medical opinion has stated that it is as likely 
as not that the veteran's cervical spine disability is the 
result of the injury sustained during active service.  


CONCLUSION OF LAW

A cervical spine disability was incurred due to active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a back disability 
as a result of active service.  He notes that he served as a 
rigger on a minesweeper, which required that he wear a body 
harness that placed pressure upon his back.  In addition, the 
veteran states that he was hit in the neck by a heavy 
ventilation valve while aboard ship.  He notes that VA 
doctors have stated his current disability is likely the 
result of the injury during service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, no additional discussion of the Board's duties 
under the VCAA is necessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2002).  

A review of the claims folder indicates that although several 
attempts have been made to obtain the veteran's service 
medical records, the records from his second period of 
service are missing.  When service medical records are 
unavailable, the Board has a heightened obligation to provide 
explanations of reasons or bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

The service medical records that are available are those from 
the veteran's first period of service.  These records are 
negative for evidence of an injury or complaint pertaining to 
the back prior to October 1984.  

At the October 1984 discharge examination, the spine was 
normal.  The veteran answered "no" to a history of 
recurrent back pain on a Report of Medical History obtained 
at that time.  

October 1984 records dated several days after the discharge 
examination show that the veteran was seen with complaints of 
neck pain.  The veteran indicated that he believed he must 
have slept on his neck in the wrong position.  On 
examination, no deformity was noted.  The range of motion was 
limited due to tenderness of the left side of the neck. 

The initial post service medical records of evidence are VA 
treatment records dated from February 1998 to June 1998.  
These show that the veteran was seen on several occasions for 
back pain.  February 1998 records note a history of trauma to 
the back.  

The report of a VA examination conducted in June 1998 state 
that the veteran complained of pain, weakness, and stiffness 
in the cervical and thoracic regions since military service 
in 1985.  The diagnoses included degenerative joint disease 
of the thoracic spine, and chronic pain of the cervical 
spine.  An X-ray study conducted at this time also revealed 
degenerative changes of the thoracic spine, as well as 
minimal degenerative change at L4.  

November 1998 X-ray studies show degenerative disc disease at 
C5 to C6, and C6 to C7.  

An affidavit from K.S. dated December 1998 swears that he 
served on the USS Impervious with the veteran from October 
1980 to January 1982.  He says that the veteran injured his 
back on two different occasions.  On the first occasion, the 
veteran hurt his back while recovering sweep gear, and then 
spent several weeks on light duty.  On the second occasion, 
the veteran was removing a six inch ventilation valve in the 
engineering log room, when he hurt his back again.  The 
veteran was taken to the base hospital.  He was put on bed 
rest when he returned later that night, which was followed by 
light duty for two weeks.  K.S. states that he recalls the 
veteran's injury because he was given extra duties to perform 
on behalf of the veteran.  

The veteran appeared at a hearing before a hearing officer in 
November 1999.  He testified that his injury had occurred in 
1981 while he was helping to replace a six inch ventilation 
valve in the engineering log room.  The veteran added that 
this valve weighed about 180 pounds.  He had been holding the 
valve from below while the fittings that attached it to the 
ship were removed, but the structure fell on top of him.  He 
then went up on deck, where his back began to spasm and the 
pain was so intense that he passed out.  The veteran states 
that he went to the emergency room, where he was given a 
couple of shots for pain.  He was then sent back to his ship 
and given bed rest.  He did not undergo an X-ray study at 
that time.  The veteran said that K.S. did not witness his 
injury, but was among those who found him after he passed 
out.  He added that after his injury, he started to 
experience back pain while standing.  He continued to seek 
occasional treatment for his back after this injury, and was 
given muscle relaxers and pain killers.  The veteran also 
noted that he served as a rigger on his ship.  This required 
him to wear a harness, which placed further stress upon his 
back.  The veteran testified that he had been experiencing 
back pain since discharge, but that he did not realize he 
might be eligible for help from the VA until three years 
previously.  The veteran did not believe he had worked at any 
jobs after discharge at which he could have injured his back.  
See Transcript. 

The veteran was afforded a VA examination of his spine in 
January 2002.  On the first examination, the veteran was said 
to have a history of being hit in the head by a pipe that he 
was attempting to support.  He said that he continued to have 
problems with his right upper extremity.  Following the 
examination, the doctor opined that the veteran had likely 
developed degenerative changes in his cervical and thoracic 
spines secondary to his previous injury.  Although previous 
fractures did not appear to be present, it was possible that 
he developed degenerative changes secondary to the trauma of 
the pipe falling on his head and causing compressive 
etiology.  

The veteran underwent another VA examination of his spine in 
March 2002.  The examiner stated that the veteran had no 
evidence of his claimed injury, which he did not declare at 
that time.  This meant that he was probably able to go ahead 
and work without difficulty, but later developed more 
disabling problems which eventually required treatment.  The 
examiner indicated that additional X-ray studies as well as a 
magnetic resonance imaging study would be required before 
rendering a final opinion, but given the fact that the 
veteran did have some significant degenerative changes 
confirmed by X-ray of the cervical spine, this could relate 
to a traumatic etiology with some degeneration changes versus 
disc herniation, which could also be traumatic.  

The March 2002 VA examiner submitted additional comments 
later that same month.  He indicated that given the veteran's 
relatively young age, it was very unlikely that any 
degenerative changes, disc herniation, or neural foraminal 
narrowing that might possibly be present would be 
degenerative in origin.  Any changes would likely be 
traumatic in origin.  Additional imaging studies would be 
required for confirmation.  

At an August 2002 VA examination, the prior VA examinations 
were reviewed.  Following the examination, the assessment was 
previous cervical spine injury.  

The veteran underwent a magnetic resonance imaging study of 
his cervical spine in September 2002.  The impression was a 
large disc osteophyte complex at C5 to C6.  

In November 2002, an additional opinion concerning the 
veteran's disability was obtained from the same doctor who 
had examined the veteran in January 2002.  The history of an 
injury to the neck after being struck by some pipes in 
service was noted.  Based on the physical examination, the 
findings of the magnetic resonance imaging study, and the 
history of injury during service, the examiner opined that it 
was at least as likely as not that the veteran's current back 
symptoms were related to the injury in service.  

The Board finds that entitlement to service connection for a 
back disability is warranted.  

Initially, the Board notes that the veteran's service medical 
records are incomplete.  None of the records from the 
veteran's second period of active service have been obtained.  
Attempts were made to obtain records from the National 
Personnel Records Center in March 1997, February 1999, and 
September 2001, but the replies indicate that all available 
service medical records have been forwarded to the RO.  In 
addition, attempts to obtain records directly from military 
hospitals in Long Beach, California; San Diego, California; 
Newport, Rhode Island; and Panama City have met with negative 
responses.  

The service medical records that are available are all from 
the veteran's first period of active service.  There is no 
indication whether or not the records for this period are 
complete, although the Board notes that hospital records 
concerning a stab wound during this period that were not 
initially forwarded to the RO were later obtained in 
conjunction with a separate claim.  It was during his first 
period of service that the veteran claims he sustained the 
injury to his neck.  These records are negative for an 
injury.  They show only a single instance of neck pain in 
October 1984, which was attributed by the veteran to sleeping 
the wrong way, and not to any injury.  The discharge 
examination and history were negative for a back injury or 
disability.  However, K.S. has submitted an affidavit that 
the veteran injured his neck and upper back prior to January 
1982, and the veteran has testified that he sustained a neck 
and back injury sometime in 1981.  The Board finds the 
affidavit and the testimony to be very consistent, and 
therefore very credible.  In addition, the Board notes that 
the veteran stated at the June 1998 VA examination that his 
chronic pain did not begin until 1985, which would have been 
during his second period of service.  Therefore, mindful of 
the heightened obligation to apply the benefit of the doubt 
rule when service medical records are unavailable, the Board 
finds that it is as likely as not that an injury to the back 
was incurred during active service.  38 U.S.C.A. § 5107(b).  

The current medical records contain opinions that are 
favorable to the veteran's claim or that relate the veteran's 
back disability to the injury in service.  The March 2002 
examiner opined that given the veteran's relatively young 
age, any degenerative changes were likely traumatic in 
origin.  The November 2002 VA examiner also noted that the 
changes of the cervical spine were likely traumatic in 
origin, and opined that it was at least as likely as not that 
the veteran's current back symptoms were the result of the 
injury in service.  Therefore, after all reasonable doubt has 
been resolved in favor of the veteran, entitlement to service 
connection for a back disability is merited.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a back disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

